Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6 of the Remarks, filed 17 September 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102 has been withdrawn. In addition, as discussed in the interview on 6 August 2020 (see Interview Summary dated 17 August 2020), the drawing objections set forth in the office action dated 25 June 2020 have been withdrawn.

Election/Restrictions
Claims 1-4 and 6-11 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 13 January 2020, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the outer surface” in line 3 and again in lines 5-6. However, Claim 1 recites two different outer surfaces, “an outer surface” (of the metal ring) in line 11 and “an outer surface of the inner shroud” in lines 12-13. Therefore, it is unclear which of these outer surfaces the limitation “the outer surface” in claim 5 refers to. As best understood in view of the specification (Fig. 4 of the drawings), the limitation in claim 5 refers to the outer surface of the metal ring.



Allowable Subject Matter
Claims 1-4 and 6-11 are allowed. Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Morrison (US 2008/0279679 A1). As set forth in the office action dated 25 June 2020, Morrison discloses a turbine comprising a casing, a turbine nozzle stage, and a metal ring, the turbine nozzle stage being made of ceramic matrix composite material and comprising a plurality of annular sectors forming an annulus presenting an inner shroud and an outer shroud, each annular sector having an inner platform forming a portion of the inner shroud, an outer platform forming a portion of the outer shroud, and at least one airfoil extending between the outer platform and the inner platform and secured thereto, and the metal ring comprising a sector that is at least partially annular, the metal ring presents an outer surface in contact with an inner surface of the inner shroud of the nozzle stage opposite from an outer surface of the inner shroud from which the airfoil extends, the metal ring presenting an outside diameter at its outer surface that is greater than the diameter of the inner shroud of the turbine nozzle stage such that the nozzle stage is held in compression between the casing and the metal ring.
However, Morrison, in combination with the prior art of record, fails to disclose, teach, or suggest that, in a pre-assembly state at an ambient temperature, an outside diameter of the outer surface of the metal ring is greater than a diameter of the inner surface of the inner shroud of the turbine nozzle stage at each axial position from upstream to downstream of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIAN B GETACHEW/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745